
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 422
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Rohrabacher
			 submitted the following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the superiority of capitalism as an economic
		  model.
	
	
		Whereas the practice of the fundamental principles of
			 capitalism has resulted in increased wealth;
		Whereas the practice of capitalism has simultaneously
			 fostered personal dignity and independence and extensive voluntary
			 cooperation;
		Whereas the practice of capitalism has resulted in
			 enormous reductions in the costs of goods and services, increased upward
			 economic mobility, increased wages, and increased competition, and thereby the
			 quality of goods;
		Whereas the practice of capitalism has resulted in wider
			 diffusion of knowledge and education;
		Whereas the practice of capitalism has resulted in
			 dramatic extensions of life-spans and improvements in the quality of
			 life;
		Whereas the practice of capitalism has resulted in the
			 spread of democratically accountable forms of government and the rule of law;
			 and
		Whereas capitalism has historically been and continues to
			 be misunderstood: Now, therefore, be it
		
	
		That the House of Representatives
			 encourages—
			(1)increasing public
			 awareness of the principles and achievements of capitalism;
			(2)the expansion of
			 educational programs that promote capitalism and honest free enterprise;
			(3)the broadening of
			 access to content that advocates the fundamentals of capitalism;
			(4)the awareness of
			 the distinction between capitalism and other economic systems; and
			(5)the promotion of
			 the study and the emulation of the best practices of honest, rule-abiding
			 capitalism.
			
